ORDER

PER CURIAM.
This Court affirmed applicant’s capital murder conviction and sentence of death on direct appeal. Joiner v. State, 825 S.W.2d 701 (Tex.Crim.App.1992). The trial court has scheduled applicant’s execution to be carried out on or before sunrise, February 4, 1994.
By the instant motion, applicant seeks a stay of execution in order to allow time to recruit an attorney to represent him and prepare a post conviction application for writ of habeas corpus under Art. 11.07, V.A.C.C.P. Applicant has not seen fit to present his latest request for a stay of execution to the convicting court. Finally, the motion before this Court contains no color-able claim for habeas corpus relief.
We find we do not have jurisdiction to grant the relief requested by applicant. The granting of such relief would in no manner tend to protect this Court’s jurisdiction or enforce a judgment of this Court. See Tex. Const., Art. V, Sec. 5; Ex parte Lockhart, 868 S.W.2d 346 (Tex.Crim.App.1993). The relief sought is denied without prejudice to the applicant to apply to the convicting court.
IT IS SO ORDERED.
McCORMICK, P.J., and BAIRD, J., not participating.